Title: To George Washington from Henry Laurens, 10 September 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 10th Septr [1778]
          
          Since my last of the 5th by Burwell, I have had the honor of receiving and presenting
            to Congress Your Excellency’s favors of the 4th and  Inst. together with Copy
            of Major General Sullivan’s Letter of the 31st Ulto and other Papers referred to.
          Your Excellency will be pleased to receive under the present Cover the following Acts
            of Congress.
          
            1. of the 4th Inst. for allowing 3 Dollars per day for the expence of Officers
              ordered to a distance from Camp upon extra Services.
            2. of the 8th for augmenting the Continental Bounty to Recruits enlisting for 3
              Years or during the War.
            3. for expressing the sense of Congress respecting the late Retreat from Rhode
              Island, and the Action there the 29th Ulto. I have
              the honor to be With the highest Respect & Esteem &c.
          
        